In a replevin action to recover the possession of 216 pinball machines or the value thereof, judgment was entered in favor of plaintiff. One of the machines received in evidence upon the trial was submitted to this court for examination and inspection. The court agrees with the Special Term that the machine is not a gambling device and does not violate section 982 of the Penal Law. Judgment unanimously affirmed, with costs. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [181 Mise. 960.]